









Exhibit 10.4


image11.jpg [image11.jpg]






Supplementary agreement to employment contract about the Cooper Standard
European Salary Deferral Program


Due to the outbreak of the Corona Pandemic (SARS-CoV-2/ COVID-19) and in order
to counteract the negative financial impact for the Company, the Cooper Standard
European Salary Deferral Program has been set up.


1.The employee has received a copy of the Cooper Standard European Salary
Deferral Program.
2.The Employee has read and understood the details of the Program and has agreed
to fully participate in this Program from May 1, 2020 until August 31, 2020 by
signing this document.
3.The Employee understands the interest rate outlined in the Cooper Standard
European Salary Deferral Program does not apply to Section 16 Officers of the
Company. For Section 16 Officers, interest will be credited at 120% of a blended
United States applicable federal rate (AFR). The interest rate of 120% of the
weighted average AFR during the period of salary deferral will be determined by
the Company immediately prior to payment.


Heidelberg, May 6, 2020





/s/ Klaas UphoffKlaas Uphoff – Vice President HR Global Manufacturing & Europe
Please add your First Name and Last Name in BLOCK LETTERS:
Heidelberg, May 14, 2020
First Name: FERNANDOPlace, Date/s/ Fernando de MiguelLast Name: DE
MIGUELSignature Employee









Please print, complete, sign, scan and send the document to
Klaas.uphoff@cooperstandard.com

